        Case 5:20-cv-05799-LHK Document 248 Filed 09/29/20 Page 1 of 1




EPA Attorney and Census Enumerator
From: Jared Hautamaki <jared.hautamaki@gmail.com>
Sent: Tuesday, September 29, 2020 3:51 PM
To: Diane Miyashiro <Diane_Miyashiro@cand.uscourts.gov>
Subject: EPA Attorney and Census Enumerator

Ms. Miyashiro,

Please let Judge Koh know that I, an EPA attorney, and my wife are both working as Census
enumerators, my wife in Prince George's County, MD and I in Baltimore City, MD.

Both our supervisors have told us that we are wrapping up tomorrow. My wife attended a meeting
with her supervisor and case team today and stated that it appears that her team has been reduced
and enumerators have been let go.

My wife has been told not to enter availability past tomorrow. Please see that attached photo of
the text messages from her supervisor.

Respectfully,

Jared Hautamaki
